DENNIS, Justice,
dissenting.
I respectfully dissent, and would affirm for the reasons given by the court of appeal, Caplan v. Latter & Blum, Inc., 462 So.2d 229 (La.App. 5th Cir.1985). The majority opinion exceeded the proper role of an appellate court in review of facts. As the court of appeal observed, the evidence adduced at trial clearly showed that Dr. Caplan’s concern about the financial responsibility of the proposed sublessee was reasonable, and was supported by testimony of a qualified expert witness, a certified public accountant. Furthermore, the majority has misconstrued La.Civ. Code 2725, under which restrictions on subleases are strictly construed against the lessee. See Illinois Central Gulf Railroad v. International Harvester Co., 368 So.2d 1009 (La.1979).